DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions.  
 
 					Status of the Claims 
The Pre Amendment received on 24 September 2020 has been acknowledged and entered.  Claims 1-21 have been canceled.  Claims 22-41 have been added.  Claims 22-41 are currently pending. 
 	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/11/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the Examiner.  However, the Patent(s) and/or publication(s) cited in the office actions submitted in the information disclosure statement have not been separately considered. 
 
Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 
 	Step 1 
8. 	Claims 22-28 are directed to a system (i.e., a machine); Claims 29-35 are directed to a method (i.e., a process); and Claims 36-41 discloses a non-transitory computer readable medium (i.e., a machine).   Therefore, claims 22-41 all fall within the one of the four statutory categories of invention. 
  
Step 2A Prong 1 
Independent claims 22, 29, and 36 substantially recite:  determine/determining/determine driver option perimeters corresponding to locations for the set of drivers; utilize/utilizing/utilize a machine learning model to process historical traffic patterns and current traffic patterns to predict ride request wait times for a set of regions within the driver option perimeters; process/processing/process the predicted ride request wait times and driving times between the locations and the set of regions to determine minimum driver inefficiencies comprising times to beat for the set of drivers; and in response to receiving a digital transportation request comprising a pick-up location from a rider, compare/comparing/compare the times to beat and a set of driving times between the locations and the pick-up location to generate/generating/generate an ordered ranking for transmitting the digital transportation request. 
 
The claims as a whole recite a method or organizing human activity. The limitations of Independent Claims 22, 29, and 36 of determine/determining/determine driver option perimeters corresponding to locations for the set of drivers; utilize/utilizing/utilize a machine learning model to process historical traffic patterns and current traffic patterns to predict ride request wait times for a set of regions within the driver option perimeters; process/processing/process the predicted ride request wait times and driving times between the locations and the set of regions to determine minimum driver inefficiencies comprising times to beat for the set of drivers; and in response to receiving a digital transportation request comprising a pick-up location from a rider computing device, compare/comparing/compare the times to beat and a set of driving times between the locations and the pick-up location to generate/generate/generate an ordered ranking of the set of drivers for transmitting the digital transportation request, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by a method of managing personal behavior or relationships or interactions between people but for the recitation of generic computer components. That is, other than reciting “a system,” “at least one server computer,”   system,” “global positioning systems,” “a set of driver computing devices”, and “a rider computing device”, nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people. For example, but for the “a system,” “at least one server computer,” “global positioning systems,” “a set of driver computing devices”, and “a rider computing device” language, “determine,” “utilize,” “process,” “compare,” and “generate” in the context of claim 1 encompasses the user performing the steps. The mere recitation of a generic computer (i.e. Claim 1’s “system,” “at least one server computer,” “global positioning systems,” “set of driver computing devices”, and “rider computing device”; Claim 29’s “global positioning systems,” “a set of driver computing devices”, and “a set of rider computing devices”; and Claim 36’s “computer readable medium,” “instructions,” “at least one processor,” “a computer,” “global positioning systems,” “a set of driver computing devices”, and “a set of rider computing devices”) does not take the claims out of the Certain Methods of Organizing Human Activity grouping. Accordingly, the claims recite an abstract idea. 
 
  	Further, the limitation “compare/comparing/compare the times to beat…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a system,” “at least one server computer,” “global positioning systems,” “a set of driver computing devices”, and “a rider computing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “ “server computer”,  “compare/comparing/compare” in the context of this claim encompasses the user comparing times to beat. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
 
Step 2A Prong 2 
11. 	This judicial exception is not integrated into a practical application. In particular, claim 22 recites the additional elements, “a system,” “at least one server computer,” “global positioning systems,” “a set of driver computing devices”, and “a rider computing device”;  claim 29 recites the additional element, “global positioning systems,” and “a set of driver computing devices”; and claim 36 recites the additional elements: “computer readable medium,” “instructions,” “at least one processor,” “a computer,” “global positioning systems,” and “a set of driver computing devices” to perform the determine driver option perimeters; utilize a model; process the predicted ride requests wait times; and compare the times to beat steps. 
   	Further, in regards to the “rider computing device”…receiving/receiving/receiving a transportation request…to generate/generate/generate an ordered ranking….for transmitting/transmitting/transmitting the digital transportation request, are also recited at a high level or generality, and merely automates the “receiving/receiving/receiving,” “generate/generate/generate,” and “transmit/transmitting/transmitting” steps.  The claimed computer components in the steps are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “a computer” and “a rider computing device” performing a generic computer function of “receiving/receiving/receiving,” “generate/generate/generate,” and “transmitting/transmitting/transmitting”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using the generic computer components (the computing system). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (“a system,” “at least one server computer,” “global positioning systems,” “a set of driver computing devices”, and “a rider computing device”). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are not patent eligible. 
 
Step 2B 
12. 	The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a 
 “system,” “at least one server computer,” “global positioning systems,” “a set of driver computing devices”, and “a rider computing device” in claim 22; the additional element of using 
“global positioning systems,” and “a set of driver computing devices” in claim 29; and the additional element of using a “computer readable medium,” “instructions,” “at least one processor,” “a computer,” “global positioning systems,” and “a set of driver computing devices” in claim 36 to perform the determine driver option perimeters; utilize a model; process the predicted ride requests wait times; and compare the times to beat steps amounts to no more than mere instructions to apply the exception using a generic computer component. Further, the “receiving/receiving/receiving,” “generate/generate/generate,” and “transmitting/transmitting/transmitting” steps have been re-evaluated and determined to be well understood, routine, conventional activity in the field because the “receiving/receiving/receiving,” “generate/generate/generate,” and “transmitting/transmitting/transmitting” is well understood, routine, and conventional because the specification has demonstrated the system/computing device (including general 
purpose/general computing device) that can be used for “receiving/receiving/receiving,” “generate/generate/generate,” and “transmitting/transmitting/transmitting” as described in para 
([0023]-[0024]). For these reasons, there is no inventive concept. Thus, even when viewed as a. whole, nothing in the claims add significantly more (i.e. inventive concept) to the abstract idea. The claims are ineligible. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. 
As per dependent claims 23, 30, and 37, the recitation “determine the driver option perimeters by dividing a geographical region based on ride request densities…”  is further directed to a method of organizing human activity as described in claim 22, 29, and 36.  For the reasons described above with respect to claims 22, 29, and 36, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Similar to claims 22, 29, and 36, respectively, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. 
As per dependent claims 24, 31, and 38, the recitation “utilize the model by modeling the historical traffic patterns utilizing a nearest-neighbors machine learning model…” is further directed to a method of organizing human activity as described in claims 22, 29, and 36.  For the reasons described above with respect to claims 22, 29, and 36, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Similar to claims 22, 29, 36, respectively, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. 
As per dependent claims 25, 32, and 38, the recitation “modify the driver option perimeters…” is further directed to a method of organizing human activity as described in claim 22, 29, and 36.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Similar to claims 22, 29, and 36, respectively, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. 
As per dependent claims 26, 33, and 39, the recitations, “determining combined times for the set of regions…” and “identifying the time to beat…” is further directed to a mental process as described in claim 22, 29, and 36.  Further, the recitation “a driver computing device” is another computer component recited at a high- level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claims 22, 29, and 36, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. For the reasons described above with respect to claim 22, 29, and 36, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
As per dependent claims 27, 34, and 40, the recitations, “select a driver…” and “transmit the digital transportation request…” is further directed to a method of organizing human activity as described in claims 22, 29, and 36.  Further, the recitation “a driver computing device” is another computer component recited at a high- level of generality and are merely invoked as a tool to perform the abstract idea. Similar to above, the “transmit” is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.  Similar to claims 22, 29, and 36, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. For the reasons described above with respect to claim 22, 29, and 36, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
As per dependent claims 28, 35 and 41, the recitations, “generate the ordered rankings…” is further directed to a mental process as described in claims 22, 29, and 36.  Similar to above, the “generate” is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.  For the reasons described above with respect to claims 22, 29, and 36, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Similar to claims 22, 29, and 36, respectively, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. 
 	Dependent Claims 23-28, 30-35, and 37-41 have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  Dependent Claims 23-28, 30-35, and 37-41, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims. The dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible. 
 Prior Art Discussion 
1) Felt et al. (US PG Pub. 2011/0099040 A1) discloses a mobile taxi dispatch system  which selects one or more taxi vehicles to contact in response to receiving the request and send the request to the selected one or more taxi vehicles; receives acceptances of the request from at least one of selected one or more taxi vehicles; and selects a particular taxi vehicle from the at least one of the selected one or more taxi vehicles that accepted the request. 
2)  Trivedi et al. (US PG Pub. 2012/0239452 A1) discloses fleet management systems and processes, where the system determines an expected wait time or estimated time of arrival based on the velocity of the vehicle, traffic patterns and/or traffic information. 
3) Bishop (US PG Pub. 2009/0192851 A1), discloses location-based transportation management which uses traffic management data to reduce costs (e.g., fuel costs) by identifying patterns (e.g., customer usage patterns, traffic patterns) in real time that can be used to efficiently dispatch vehicles to locations having high concentrations of potential customers; and  
4) Ebata (US PG Pub. 2002/0052751 A1) discloses a system and method for providing a transportation service which finds a plurality of appropriate routes between a present location and a destination in accordance with different criteria, and the customer can select an optimal route suitable for her or his requirement. 
5) Hu (CN 101009045 A) discloses a method of providing time-related information for public transportation means to arrive the place of about-to-ride by receiving a scheduling data,  query traffic history data, thereby estimating arrival according to drive history data.
 However, neither Felt, Bishop, Ebata, Trivedi et al. nor Hu discloses or fairly teaches:
 	utilize a machine learning model to process historical traffic patterns and current traffic patterns to predict ride request wait times for a set of regions within the driver option perimeters; and process the predicted ride request wait times and driving times between the locations and the set of regions to determine minimum driver inefficiencies comprising times to beat for the set of driver computing devices  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314

/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/            Supervisory Patent Examiner, Art Unit 3628